DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-8, 11-17, and 19-24 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method comprising the steps of: converting sidewalls of the semiconductor fin into hydrogen-terminated surfaces each having silicon-to-hydrogen (S-H) bonds; forming a first liner layer over the hydrogen-terminated surfaces of the semiconductor fin, wherein a top end of the first liner layer is below a bottom surface of the patterned mask layer; after converting the sidewalls of the semiconductor fin into the hydrogen-terminated surfaces, depositing a dielectric material overfilling the trenches, wherein the dielectric material is in contact with the patterned mask layer; and etching back the dielectric material to fall below a top surface of the semiconductor fin, in combination with other claimed features, as recited in independent claim 1.  Claims 2-3, and 5-8 are dependent upon independent claim 1, and are therefore allowed. 
Regarding claim 11, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method comprising the steps of: annealing the semiconductor substrate such that the bottom surfaces of the trenches have dangling bonds, each of the dangling bonds being terminated with a hydrogen atom; after annealing the semiconductor substrate, selective forming a first liner layer over exposed surfaces of the semiconductor fin, wherein surfaces of the patterned mask layer are exposed by the first liner layer; after forming the first liner layer, depositing a dielectric material in the trenches and over first liner layer; and etching back the dielectric material_and the first liner layer such that the semiconductor fin protrudes from the etched back dielectric material and the etched back first liner layer, in combination with other claimed features, as recited in independent claim 11.  Claims 12-15 and 21-22 are dependent upon independent claim 11, and are therefore allowed. 
Regarding claim 16, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method comprising the steps of: annealing the semiconductor substrate in a hydrogen-containing ambient, resulting in silicon-to-hydrogen (S-H) bonds formed in bottom surfaces and sidewalls of the trenches; after annealing the semiconductor substrate in the hydrogen-containing ambient, forming a first liner layer lining the bottom surfaces and the sidewalls of the trenches; after the first liner layer is formed, annealing the semiconductor substrate and the semiconductor fin in an oxygen-free environment; after annealing the semiconductor substrate and the semiconductor fin in the oxygen-free environment, depositing a dielectric material filling the trenches and over the first liner layer; and etching back the dielectric material and the first liner layer to fall below a top surface of the semiconductor fin, in combination with other claimed features, as recited in independent claim 16.  Claims 17, 19-20, and 23-24 are dependent upon independent claim 16, and are therefore allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			      
       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        August 27, 2022